In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1693 
SHERRY ANICICH, 
                                                  Plaintiff‐Appellant, 

                                  v. 

HOME DEPOT U.S.A., INC., et al.,  
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 14 C 7125 — Jorge L. Alonso, Judge. 
                     ____________________ 

   ARGUED JANUARY 10, 2017 — DECIDED MARCH 24, 2017 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  HAMILTON, 
Circuit Judges. 
     HAMILTON, Circuit Judge. This tragic case tests the scope of 
Illinois employers’ tort liability for intentional torts commit‐
ted by their supervisory employees against other employees 
where the employer has been negligent. Plaintiﬀ’s complaint 
alleges that the defendants jointly employed as a supervisor a 
man  with  a  known  history  of  sexually  harassing,  verbally 
abusing, and physically intimidating his female subordinates. 
2                                                      No. 16‐1693 

The complaint also alleges that the joint employers failed to 
take reasonable steps in response to female employees’ com‐
plaints  and  to  misbehavior  that  more  senior  managers  ob‐
served. 
    The  supervisor’s  treatment  of  one  subordinate,  Alisha 
Bromfield,  included  verbally  abusing  her  while  throwing 
things, controlling and monitoring her both during and out‐
side her work hours, and requiring her to come with him on 
business trips. After five years of that treatment, he used his 
supervisory authority to require Alisha to come on a personal 
trip with him—to an out‐of‐state family wedding—by threat‐
ening to fire her or cut her hours if she refused. She went. Af‐
ter the wedding, he killed and raped her.  
    Alisha’s mother, acting as the administrator of the estates 
of Alisha and Alisha’s unborn daughter, has sued the employ‐
ers.  The  defendant‐employers  persuaded  the  district  court 
that  they  had  no  duty  to  control  this  supervisor’s  behavior. 
We respectfully disagree. Illinois law permits recovery from 
employers whose negligent hiring, supervision, or retention 
of their employees causes injury. The unusually detailed com‐
plaint  plausibly  states  such  claims.  We  believe  the  Illinois 
courts would apply this general principle to the claims arising 
from Alisha’s murder. 
I. Factual and Procedural Background 
   The  defendant‐employers  moved  to  dismiss  under  Fed‐
eral Rule of Civil Procedure 12(b)(6) for failure to state a claim 
upon  which  relief  can  be  granted.  By  that  strategic  choice, 
they have asked us to treat the allegations in the complaint as 
true and to give the plaintiﬀ the benefit of any reasonable and 
favorable  inferences  from  those  allegations.  Reynolds  v.  CB 
No. 16‐1693                                                             3

Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). In its gen‐
eral outline, the complaint’s story is all too familiar: defend‐
ants  employed  as  a  supervisor a man  with a  history of  sex‐
ually harassing his young female subordinates. He fixated on 
one.  He  began  making  advances  on  her  and  calling  her  his 
girlfriend. His behavior escalated over time, from such inap‐
propriate comments to verbal abuse, public outbursts, throw‐
ing and slamming objects, and finally, to deadly violence.  
    In its specifics, the complaint’s story is tragic, ending in the 
deaths  of  Alisha  and  her  unborn  daughter  at  the  hands  of 
Brian Cooper, a regional manager for the defendant‐employ‐
ers. The three defendants are Home Depot U.S.A., Inc., Grand 
Service,  LLC, and Grand Flower Growers,  Inc., which  man‐
aged garden centers for Home Depot stores. Am. Compl. ¶ 9. 
All three defendants jointly employed Brian Cooper as a re‐
gional manager. ¶ 11.1 
    Cooper had a history of sexually harassing his young fe‐
male  subordinates.  He  fixated  for  a  while  on  a  recent  high 
school graduate named Jessica. ¶ 18. He would introduce her 
as  his  girlfriend,  make  comments  about  his  genitals  to  her, 
and rub himself against her. ¶ 19. He once required her to ride 
alone  with  him  from  Joliet  to  Chicago  while  he  made  such 
comments. ¶ 20. Jessica complained to her group leader, who 
told her that other employees had complained about Cooper 
and  that  even  the  group  leader  herself  felt  uncomfortable 
working  with  him.  ¶ 21.  Cooper  became  increasingly  loud 
                                                 
1 The complaint does not explain the relationship between Grand Service 

and Grand Flower, but they appear to be part of the same corporate struc‐
ture. We refer to the two companies collectively as “Grand.” The issue of 
joint employment was not part of the defendants’ motions to dismiss or 
the district court’s decision and is beyond the scope of this appeal. 
4                                                        No. 16‐1693 

and  abusive  with  Jessica,  yelling  and  swearing  at  her.  ¶ 22. 
Ultimately, Jessica quit her job. ¶ 23. 
    Cooper then shifted his attention to Alisha Bromfield. Ali‐
sha was a teenager when she began working for the defend‐
ants  in  2006,  and  she  worked  seasonally  for  them  until  her 
death in 2012. ¶ 14. Cooper’s behavior toward her at first re‐
sembled his behavior towards Jessica. He would call her his 
girlfriend. ¶ 27. He started swearing and yelling at her, calling 
her names like “bitch,” “slut,” and “whore” in front of cus‐
tomers. ¶¶ 26, 34. These outbursts came to include throwing 
and slamming things. ¶ 39.  
    Cooper  became  increasingly  controlling  of Alisha’s  time 
away from work. If she was going to spend a lunch break with 
a  man,  he  sometimes  denied  her  lunch  breaks.  ¶ 33.  Once, 
when she asked him for a day oﬀ, he called her a “whore.” 
¶ 34. He started calling and texting her outside of work, pre‐
tending he wanted to talk about a work‐related issue in order 
to  get  her  attention,  to  monitor  her,  and  to  pressure  her  to 
spend time with him alone. ¶ 38. And he required Alisha to 
come  with  him  on  business  trips,  once  insisting  that  they 
share a hotel room. ¶ 46. In her last year working for the de‐
fendants, and the last year of her life, Alisha became pregnant. 
Cooper reacted angrily. ¶ 36. 
   Cooper’s behavior toward female subordinates in general 
and Alisha in particular was known to more senior manage‐
ment. Throughout her time working for the defendants, Ali‐
sha complained repeatedly about Cooper to other supervisors 
and  managers  in  the  defendants’  hierarchies.  ¶ 37.  She  told 
her group leader that she did not want to be left alone with 
him. ¶ 27. One Home Depot manager saw Alisha crying after 
Cooper denied her a break. ¶ 33. Another sent Cooper home 
No. 16‐1693                                                                  5

after he called Alisha a “slut” and a “whore” in front of cus‐
tomers. ¶ 35. Grand ordered him to take anger management 
classes, but he did not complete the course. He confronted his 
human  resources  manager  about  the  requirement,  and  was 
ordered to attend additional anger management classes, but 
neither employer followed up to make sure he did so. ¶ 42. 
Defendants’  managers  told  Alisha  that  they  knew  about 
Cooper’s behavior. ¶ 39. Yet he remained Alisha’s supervisor. 
¶ 30. 
    In 2012, when Alisha was about seven months pregnant, 
Cooper began asking her to go to his sister’s wedding in Wis‐
consin with him. ¶¶ 49, 51. She refused. Then, invoking the 
authority the defendants had entrusted to him as a supervi‐
sor, he told her he would fire her or reduce her hours if she 
did  not  go.  ¶¶ 49–50.  She  went. After  the  wedding,  Cooper 
took Alisha  to  the  hotel  room  he  had  rented  for  the  two  of 
them. He asked her, again, to be in a relationship with him. 
She  refused,  again.  ¶ 53.  Cooper  strangled  her  to  death.  He 
then raped her corpse.2 
    Plaintiﬀ Sherry Anicich is Alisha Bromfield’s mother. She 
is the administrator of the estates of both Alisha and her un‐
born daughter. ¶¶ 1, 93. In her capacity as administrator, An‐
icich sued Home Depot and Grand in state court in Illinois. 
Defendants removed the case to federal court based on diver‐
sity jurisdiction under 28 U.S.C. §§ 1332 and 1441.  
   The defendants then moved to dismiss the complaint un‐
der Rule 12(b)(6) for failure to state a claim. The district court 
                                                 
2 Cooper was found guilty of first‐degree intentional homicide and third‐

degree  sexual  assault.  He  was  sentenced  to  two  consecutive  life  terms 
without the possibility of parole. 
6                                                               No. 16‐1693 

granted the original motions but correctly gave the plaintiﬀ 
leave to amend. See, e.g., Runnion v. Girl Scouts of Greater Chi‐
cago, 786 F.3d 510, 519 (7th Cir. 2015) (where Rule 12(b)(6) mo‐
tion  is  granted,  plaintiﬀ  should  ordinarily  be  given  at  least 
one opportunity to amend complaint), citing Luevano v. Wal‐
Mart  Stores,  Inc.,  722  F.3d  1014,  1024  (7th  Cir.  2013),  among 
other cases. The plaintiﬀ filed her amended complaint, which 
we use for our account of the facts. The amended complaint 
alleges  the  defendants  were  negligent  and  that  their  negli‐
gence caused Alisha’s death at Cooper’s hands. The defend‐
ants again moved to dismiss on the ground that they did not 
owe  a  duty  of  care  to Alisha.  The  district  court  agreed  and 
dismissed the complaint, again granting leave to amend. An‐
icich  v.  Home  Depot,  U.S.A.,  Inc.,  No.  14  C  7125,  2016  WL 
930655,  at  *5  (N.D.  Ill.  Mar.  11,  2016).  The  plaintiﬀ  chose  to 
appeal, without trying to amend further.3 
II. Analysis 
     We review de novo the district court’s decision to dismiss, 
“construe  [the  complaint]  in  the  light  most  favorable  to  the 
nonmoving party, accept well‐pleaded facts as true, and draw 
all  inferences  in  [that  party’s]  favor.”  Reynolds,  623  F.3d  at 
1146, quoting Reger Development, LLC v. National City Bank, 592 

                                                 
3 Grand argues that we lack appellate jurisdiction because plaintiff filed 

her notice of appeal before the district court entered its final judgment of 
dismissal with prejudice. The argument overlooks Federal Rule of Appel‐
late Procedure 4(a)(2), which provides that a notice of appeal filed “after 
the court announces a decision … but before the entry of the judgment” is 
treated as “filed on the date of and after the entry.” See also Albiero v. City 
of Kankakee, 122 F.3d 417, 420 (7th Cir. 1997) (applying that rule to a notice 
of appeal filed before time to file a new complaint expired). We have ju‐
risdiction over this appeal. 
No. 16‐1693                                                         7

F.3d 759, 763 (7th Cir. 2010). Applying that standard, we re‐
verse. 
    Illinois tort law controls this case. See Erie Railroad Co. v. 
Tompkins, 304 U.S. 64, 78 (1938). There is no Illinois case di‐
rectly on point, but there are a number of indications from re‐
lated  situations involving  attempts to hold employers liable 
for a wide range of torts committed by their employees. Our 
task as a federal court interpreting state law is “to determine 
how the state’s highest court would rule.” Rodas v. Seidlin, 656 
F.3d 610, 626 (7th Cir. 2011). We base our predictions on the 
decisions of the state’s highest court, and  we consider  deci‐
sions  of  intermediate  appellate  courts  unless  there  is  good 
reason  to  doubt  the  state’s  highest  court  would  agree  with 
them. Id. 
    The general rule in Illinois tort law is that one person has 
no  duty  to  prevent  the  criminal  acts  of  another.  Simmons  v. 
Homatas, 925 N.E.2d 1089, 1099 (Ill. 2010). But Illinois courts 
recognize  several  exceptions  that  limit  the  general  rule.  We 
focus on one: employers have a duty to act reasonably in hir‐
ing, supervising, and retaining their employees. Van Horne v. 
Muller, 705 N.E.2d 898, 904 (Ill. 1998) (“Illinois law recognizes 
a cause of action against an employer for negligently hiring, 
or  retaining  in  its  employment,  an  employee  it  knew,  or 
should have known, was unfit for the job so as to create a dan‐
ger of harm to third persons.”); Platson v. NSM, America, Inc., 
748 N.E.2d 1278, 1284 (Ill. App. 2001) (“[P]laintiﬀ has alleged 
suﬃcient facts to establish a possibility of recovery for negli‐
gent supervision.”).  
   To recover for a breach of that duty, a plaintiﬀ must prove 
that: (1) the defendant‐employer knew or should have known 
that an employee had a particular unfitness for his position so 
8                                                      No. 16‐1693 

as to create a danger of harm to third persons; (2) that such 
particular unfitness was known or should have been known 
at the time of the hiring, retention, or failure to supervise; and 
(3) that this particular unfitness proximately caused the plain‐
tiﬀ’s injury. Van Horne, 705 N.E.2d at 904; Platson, 748 N.E.2d 
at 1284. The proximate causation element is satisfied when the 
employee’s  particular  unfitness  “rendered  the  plaintiﬀ’s  in‐
jury foreseeable to a person of ordinary prudence in the em‐
ployer’s position.” Platson, 748 N.E.2d at 1284.  
     Home Depot and Grand oﬀer three reasons why the plain‐
tiﬀ did not state a claim under that theory. First, they believe 
that  allowing  this  case  to  go  forward  would  extend  Illinois 
law and that such an extension would create new and unjus‐
tifiable burdens for employers. See Simpkins v. CSX Transpor‐
tation, Inc., 965 N.E.2d 1092, 1098 (Ill. 2012) (“the magnitude 
of the burden of guarding against the injury” is one factor in 
whether a duty existed). Second, they argue that those rules 
apply only when the employee is on the employer’s premises 
or  using  the  employer’s  chattel,  and  that  neither  was  true 
when Cooper killed Alisha. See Restatement (Second) of Torts 
§ 317(a) (Am. Law Inst. 1965); O’Rourke v. McIlvaine, 19 N.E.3d 
714, 721–22 (Ill. App. 2014) (applying § 317 to a negligent hir‐
ing and retention  claim). Finally,  they contend  that Alisha’s 
injury was not foreseeable to a person of ordinary prudence 
in the employer’s position. We address those concerns in turn. 
     A. Burden of the Duty 
  Defendants believe that they have no obligation to fire or 
demote  employees  because  of  their  “usage of  inappropriate 
No. 16‐1693                                                               9

language, or sexual misconduct.”4 We should not create that 
obligation, they argue, because the resulting burdens would 
be intolerable.  
    The problem with that argument is that the defendants al‐
ready have that obligation, independent of this case and even 
independent of Illinois tort law. “Hostile or abusive work en‐
vironments are forms of sex discrimination actionable under 
Title VII of the Civil Rights Act of 1964.” Lapka v. Chertoﬀ, 517 
F.3d 974, 982 (7th Cir. 2008). Sexual harassment is also action‐
able under the Illinois Human Rights Act. 775 Ill. Comp. Stat. 
5/2‐102(D);  Sangamon  County  Sheriﬀ’s  Dep’t  v.  Illinois  Human 
Rights Comm’n, 908 N.E.2d 39, 41 (Ill. 2009). 
    Under these statutes, employers can be held liable for fail‐
ing  to  discipline  harassing  employees.  See  Burlington  Indus‐
tries, Inc. v. Ellerth, 524 U.S. 742, 765 (1998) (employers are vi‐
cariously liable for hostile environments created by supervi‐
sors unless they can show they “exercised reasonable care to 
prevent and correct promptly any sexually harassing behav‐
ior”); EEOC v. Management Hospitality of Racine, Inc., 666 F.3d 
422, 434–35 (7th Cir. 2012) (aﬃrming jury verdict for plaintiﬀ, 
in part because there was suﬃcient evidence to find that de‐
fendants’  sexual  harassment  policy  did  not  prevent  and 
promptly correct harassment); Smith v. Sheahan, 189 F.3d 529, 


                                                 
4 Home Depot asserts in its brief that it employs “thousands” of such peo‐

ple. We hope this insult to the character of Home Depot’s employees and 
to the judgment of its managers was just an ill‐advised exaggeration. For 
its part, Grand frames the case in terms of whether it had an obligation to 
control Alisha’s behavior. This offensive assumption that the victim’s be‐
havior was the problem is at best flatly contrary to the Rule 12(b)(6) stand‐
ard. 
10                                                     No. 16‐1693 

535  (7th  Cir.  1999)  (reasonable  jury  could  conclude  that  de‐
fendant  did  not  remedy  harassment  when  it  failed  to  disci‐
pline harasser); Mansker, No. 1999SF0356, 2004 WL 3372598, 
at *2 (Ill. Hum. Rts. Comm’n Apr. 7, 2004) (finding employer 
liable when it had notice of sexual harassment and “did not 
take  actions  to  correct  the  working  environment”);  see  also 
Heath,  No.  2003CF1052,  2004  WL  4229510,  at  *1  (IL  Dep’t 
Hum. Rts. Aug. 1, 2004) (dismissing in part a charge  of dis‐
crimination  because  the  employer  investigated,  suspended, 
and finally discharged the harassing co‐worker). The plaintiﬀ 
does not ask us to impose any new obligations on employers 
to oversee their supervisory employees, and we do not do so 
by allowing this case to proceed. 
      B. On the Employer’s Premises 
    The Restatement (Second) of Torts provides that employ‐
ers have “a duty to exercise reasonable care” to control em‐
ployees who are acting outside the scope of their employment 
if the employees are on the employers’ premises or using the 
employers’  chattels.  Restatement  (Second)  of  Torts  § 317(a) 
(Am. Law Inst. 1965). (As examples of chattels that could be 
used  in  such  torts,  consider  motor  vehicles,  power  tools,  or 
weapons.) 
    Illinois has adopted that rule and has used it to limit em‐
ployers’  liability  for  negligent  hiring,  supervision,  or  reten‐
tion. See O’Rourke, 19 N.E.3d at 721, citing Hills v. Bridgeview 
Little League Ass’n, 745 N.E.2d 1166, 1179 (Ill. 2000); Escobar v. 
Madsen  Construction  Co.,  589  N.E.2d  638,  639–40  (Ill.  App. 
1992) (explaining that cases holding employers liable for neg‐
ligent  hiring  and  supervision  “fall  within  the  purview”  of 
§ 317). The requirement is intended not to be arbitrary or for‐
malistic but to limit recovery to injuries which “occurred by 
No. 16‐1693                                                       11

virtue  of  the  servant’s  employment.”  Doe  v.  Boy  Scouts  of 
America, 4 N.E.3d 550, 561 (Ill. App. 2014), quoting Carter v. 
Skokie Valley Detective Agency, Ltd., 628 N.E.2d 602, 604 (1993). 
     In particular, Illinois applies this rule to avoid holding an 
employer liable simply because the tortfeasor and the victim 
know each other through work. See MacDonald v. Hinton, 836 
N.E.2d 893, 901–02 (Ill. App. 2005) (premises requirement not 
met  where  murderer  befriended  victim  through  work);  see 
also  Carter,  628  N.E.2d  at  605–06  (murderer’s  negligent  em‐
ployment not the cause of victim’s death, even though victim 
let  him  into  her  car  because  “she  trusted  him  because  she 
knew him from work”). In Escobar, for example, the defendant 
employed as a foreman a carpenter with a history of verbal 
abuse and violent confrontation, both on and oﬀ the defend‐
ant’s  worksites.  589  N.E.2d  at  638.  One  night,  the  carpenter 
got into a fight with a co‐worker in a bar; the next morning, 
he  shot  the  co‐worker.  Id.  at  638–39.  The  Illinois  appellate 
court aﬃrmed summary judgment for the employer, reason‐
ing that the employment and the assault were not suﬃciently 
connected. Id. at 639. The tortfeasor “was not on Madsen’s job 
site, not doing Madsen’s work, and not using Madsen’s gun.” 
Id. at 640. The employment only “provided a condition” for 
the attack. Id. at 639.  
    Cooper  was  not  on  the  defendants’  premises  when  he 
killed Alisha, nor did he use their chattels. But he used some‐
thing  else  the  defendants  gave  him:  supervisory  authority 
over Alisha. He threatened to fire her or reduce her hours if 
she did not go with him to his sister’s wedding. Am. Compl. 
¶¶ 49–50. He thus threatened to take what the Supreme Court 
calls “tangible employment actions.” Ellerth, 524 U.S. at 761. 
12                                                       No. 16‐1693 

He could do that only because the defendants made him Ali‐
sha’s supervisor. See id. at 762 (“Tangible employment actions 
fall within the special province of the supervisor.”).  
    We  believe  that  § 317(a)  should  be  satisfied  by  a  tortfea‐
sor’s use of supervisory authority. We predict that the Illinois 
Supreme Court would agree, for two reasons: because super‐
visory authority is in this respect analogous to a chattel, and 
because  other  grounds  support  holding  employers  liable  in 
tort for misuse of supervisory power.  
       1. The Analogy Between Chattels and Authority 
    We see no principled reason to hold employers liable for 
the  tortious  abuse  of  their  chattels  but  not  for  the  tortious 
abuse  of  supervisory  authority.  Defendants’  argument  asks 
us to predict that Illinois courts would treat entrustment with 
keys or with a truck as more serious than entrustment with 
control over others’ livelihoods. Cf. Carter, 628 N.E.2d at 605 
(claim for willful and wanton hiring supported where secu‐
rity guard used his passkey to enter plaintiﬀ’s apartment and 
assault her), discussing Easley v. Apollo Detective Agency, Inc., 
387 N.E.2d 1241, 1243 (Ill. App. 1979); Malorney v. B & L Motor 
Freight, Inc., 496 N.E.2d 1086, 1088–89 (Ill. App. 1986) (ques‐
tion of fact for the jury existed in negligent hiring case, where 
employer  equipped  driver  with  truck  in  which  he  raped 
hitchhiker).  
    Formalistic  adherence  to  the  literal  terms  of  § 317(a) 
would  also  produce  odd,  even  arbitrary,  results.  In  Kigin  v. 
Woodmen  of  the  World Ins.  Co.,  541  N.E.2d 735,  737  (Ill. App. 
1989),  for  example,  an  Illinois  appellate  court  held  that  the 
plaintiﬀ stated a claim against the operator of a youth camp 
for the actions of a camp counselor. The counselor, a 41‐year‐
No. 16‐1693                                                             13

old man, gave  alcohol to a 15‐year‐old female camper, took 
her  to  a  remote  area  of  the  campground,  and  sexually  mo‐
lested her. Id. at 736. The Kigin court noted that the attack took 
place  on  the  defendant’s  premises,  bringing  it  within  the 
terms of § 317(a). Id. We think it unlikely that the result would 
have been diﬀerent if the attacker had taken his victim across 
the property line of the campground. The employer knew that 
the counselor had gone “oﬀ into the woods at 11:30 at night 
alone with [a] 15‐year‐old girl[] after plying” her with alcohol. 
Id. at 737. The employer’s obligation to act on that information 
surely does not change depending on whether the counselor 
crossed a property line when he took his victim away. 
   Both entrustment with a chattel and entrustment with su‐
pervisory  authority  set  employees  apart  from  the  general 
public. Both can enable tortious conduct. In both situations, 
employers  have  the  ability  and  incentive  to  consider  and 
monitor the employees whom they are trusting and how that 
trust is used. Injuries  caused by using a chattel and injuries 
caused by abusing supervisory authority both occur “by vir‐
tue of the [tortfeasor’s] employment,” and not because tort‐
feasor  and  victim  merely  know  each  other  through  their 
work. Doe, 4 N.E.3d at 561.  
        2. Supervisory Authority as a Ground for Tort Liability 
    Principals can often be held liable for the misuse of author‐
ity they delegate, whether or not they are negligent. Restate‐
ment (Second) of Agency § 219(2)(d) (Am. Law Inst. 1957) (“A 
master  is  not  subject  to  liability  for  the  torts  of  his  servants 
acting outside the scope of their employment, unless … the 
servant purported to act or to speak on behalf of the principal 
and  there  was  reliance  upon  apparent  authority,  or  he  was 
aided in accomplishing the tort by the existence of the agency 
14                                                      No. 16‐1693 

relation.”).  Such  vicarious  liability  rules  have  traditionally 
been  confined  to  cases  where  the  employee  acts  within  the 
scope of his employment or purports to act on the principal’s 
behalf. See Restatement (Second) of Agency § 219 cmt. a (Am. 
Law  Inst.  1957)  (“The  conception  of  the  master’s  liability  to 
third  persons  appears  to  be  an  outgrowth  of  the  idea  that 
within the time of service, the master can exercise control over 
the physical activities of the servant.”). 
    But more recently, the law has moved toward holding em‐
ployers vicariously liable for their supervisory employee’s in‐
tentional  torts  committed  outside  the  scope  of  their  employ‐
ment but by abusing their supervisory authority, subject to an 
affirmative  defense.  The  shift  can  be  seen  in  the  Supreme 
Court’s decision in Burlington Industries, Inc. v. Ellerth, 524 U.S. 
742 (1998). The issue was whether and how an employer can 
be vicariously liable under Title VII of the Civil Rights Act of 
1964 for supervisors’ sexual harassment of their subordinates. 
Id. at 754. 
    The Supreme Court answered those questions by apply‐
ing  the  last  clause  of  the  Restatement  (Second)  of  Agency 
§ 219(2)(d),  holding  masters  liable  for  their  servants’  torts 
when the servants are “aided in accomplishing the tort by the 
existence of the agency relation.” Id. at 759–60. The Court ex‐
plained that a supervisor is “beyond question” aided by the 
agency  relation  when  he  takes  tangible  employment  action 
against a subordinate. Id. at 760. A tangible employment ac‐
tion is “a significant change in employment status,” such as 
firing or  reduced hours  and compensation.  Id.  at  761, citing 
Crady v. Liberty Nat’l Bank & Trust Co., 993 F.2d 132, 136 (7th 
Cir. 1993) (“A materially adverse change might be indicated 
by a termination of employment, a demotion evidenced by a 
No. 16‐1693                                                        15

decrease in wage or salary, a less distinguished title, a mate‐
rial loss of benefits, significantly diminished material respon‐
sibilities, or other indices that might be unique to a particular 
situation.”). If a supervisor takes tangible employment action 
against an employee, the employer is vicariously liable. Id. at 
762–63.  
    But what if the supervisor only threatens to take tangible 
employment action but does not actually take it because the 
threat has worked? Ellerth answered that question by adopt‐
ing a two‐step holding: an employer is subject to vicarious li‐
ability to a victimized employee for an actionable hostile en‐
vironment  created  by  a  supervisor  with  authority  over  the 
employee.  However,  if  no  tangible  employment  action  is 
taken, an employer may raise an affirmative defense by prov‐
ing both that the employer exercised reasonable care to pre‐
vent and corrected promptly any sexually harassing behavior, 
and that the employee unreasonably failed to take advantage 
of preventive or corrective opportunities provided by the em‐
ployer or to avoid harm otherwise. 524 U.S. at 765.  
    Ellerth drew on general principles of agency and tort law 
to interpret a federal statute, Title VII. That development of 
the  law  was  then  made  more  general  in  the  Restatement  of 
Employment  Law,  which  applies  the  Ellerth  framework  be‐
yond the sexual harassment context to intentional torts com‐
mitted “by the tortious abuse or threatened abuse of a super‐
visory or managerial employee’s authority.” Restatement of 
Employment Law §§ 4.03(c) & 4.06 (Am. Law Inst. 2015). Thus 
expanded to the more general tort and agency law that was 
itself the foundation of Ellerth, the Ellerth framework fits the 
facts  alleged  in  the  complaint  here.  Cooper’s  threats  to  fire 
16                                                        No. 16‐1693 

Alisha or cut her hours were exactly what the Ellerth court ad‐
dressed:  threats  to  take  tangible  employment  actions  that 
were not  carried out, because the threat worked.  Under the 
principles  of  the  Restatement  of  Employment  Law,  Anicich 
would be able to pursue a claim under §§ 4.03 and 4.06.  
     There  is  good  reason  to  think  that  the  Illinois  Supreme 
Court would adopt those principles. It has already adopted 
§ 219 of the Restatement (Second) of Agency, which lies at the 
root  of  the  Ellerth  framework.  See  Wright  v.  City  of Danville, 
675  N.E.2d  110,  118  (Ill.  1996)  (citing  § 219).  And  that  court 
often  looks  to  the  Restatements  of  the  Law  for  advice  and 
guidance. See Hudson v. City of Chicago, 889 N.E.2d 210, 216 
(Ill. 2008) (“This court then adopted the exceptions to claim‐
splitting set forth in section 26(1) of the Restatement (Second) 
of Judgments (1982).”); Olson v. Etheridge, 686 N.E.2d 563, 569 
(Ill. 1997) (“[W]e hereby adopt the vesting rule set forth in sec‐
tion  311  of  the  Second  Restatement  [of  Contracts].”);  Cult 
Awareness  Network  v.  Church  of  Scientology  International,  685 
N.E.2d  1347,  1353  (Ill.  1997)  (“We  regard  the  Restatement 
[(Second)  of  Torts]’s  treatment  of  the  favorable  termination 
requirement as more balanced than our appellate court’s in‐
terpretation.”). It might find the Restatement of Employment 
Law persuasive. 
     But we need not and do not hold here that the Illinois Su‐
preme Court would adopt that framework. The Ellerth vicari‐
ous liability framework is harder on employers than Illinois’s 
traditional negligent retention tort. For example, it places the 
burden on employers to show non‐negligence rather than on 
plaintiﬀs  to  show  negligence,  and  it  applies  whether  or  not 
the employer should have known that the supervisor was un‐
fit for his position. We discuss it to show that our holding is 
No. 16‐1693                                                          17

(1) part of a broader trend toward recognizing employer lia‐
bility for supervisors’ intentional torts committed outside the 
scope of employment; and (2) only an incremental shift, when 
there are good grounds to go much further. We confine our‐
selves  to  predicting  that  intentional  torts  committed  by  the 
abuse  of  a  supervisory  employee’s  authority  satisfy  the  re‐
quirements of the Restatement (Second) of Torts § 317(a), and 
thus that Anicich’s complaint states a claim for negligent hir‐
ing, supervision, or retention. 
    C. Foreseeability 
    To succeed on a claim for negligent hiring, supervision, or 
retention, the plaintiﬀ must demonstrate that the employee’s 
“particular unfitness … rendered the plaintiﬀ’s injury foresee‐
able to a person of ordinary prudence in the employer’s posi‐
tion.” Van Horne, 705 N.E.2d at 906. In this context, foreseea‐
bility  is  ordinarily  a  question  of  fact  for  a  jury  to  decide. 
Platson, 748 N.E.2d at 1284, citing Nowak v. Coghill, 695 N.E.2d 
532, 537 (1998).  
    Cooper’s “particular unfitness” was his harassing, control‐
ling, and aggressive behavior toward his female subordinates. 
Defendants  suggest  two  reasons  why Alisha’s  injuries  were 
not foreseeable from that conduct. First, Cooper’s violent at‐
tack on Alisha was a radical break from even his most oﬀen‐
sive prior behavior: even if a reasonable employer could have 
foreseen  violence,  they  argue,  they  could  not  have  foreseen 
murder. Second, a reasonable employer could not have pre‐
dicted  violence  at  all  since  Cooper  had  not  made  explicit 
threats and had not yet hit anyone. We conclude that both ar‐
guments  present  factual  issues  that  cannot  be  decided  on  a 
Rule 12(b)(6) motion to dismiss.  
18                                                           No. 16‐1693 

     “In order to satisfy the foreseeability component, it is not 
necessary that a defendant must have foreseen the precise na‐
ture of the harm or the exact manner of occurrence; it is suﬃ‐
cient if, at the time of the defendant’s action or inaction, some 
harm could have been reasonably foreseen.” Regions Bank v. 
Joyce Meyer Ministries, Inc., 15 N.E.3d 545, 552 (Ill. App. 2014); 
see also Rowe v. State Bank of Lombard, 531 N.E.2d 1358, 1369 
(Ill. 1988) (“[W]here a plaintiﬀ’s injury results from the same 
risk,  the  existence  of  which  required  the  exercise  of  greater 
care, unforeseeability of what exactly could develop and the 
extent  of  the  injury  or  loss  will  not  limit  liability.”).  Illinois 
courts  can  and  have  applied  that  rule  to  find  foreseeable 
harms disproportionate to more predictable harms. 
    In Platson, for example, an employee assaulted an intern—
he grabbed her, pulled her to the floor, and forced himself on 
top of her before she escaped. The complaint alleged that the 
employer knew its employee “would rub and massage plain‐
tiﬀ’s  shoulders  and  intentionally  brush  his  body  against 
hers.” 748 N.E.2d at 1282, 1284. The court reversed dismissal 
of the complaint.  
    And in Rowe, the court determined that the plaintiﬀ’s evi‐
dence presented a genuine issue of material fact: the landlord 
in that case knew that master keys to the property were miss‐
ing and that burglaries without forced entry had been com‐
mitted. 531 N.E.2d at 1369. Based on that knowledge, an ex‐
employee obtaining a key, entering the property, and shoot‐
ing  two  people—killing  one—was  foreseeable.  Id.  at  1360, 
1369. The magnitude of the harm Cooper inflicted on Alisha 
does not by itself render the harm unforeseeable.  
   We are left with the question whether “some harm” was 
foreseeable  to  a  person  of  ordinary  prudence.  The  district 
No. 16‐1693                                                                     19

court said that as a matter of law the answer is no. In review‐
ing that decision, we reiterate  that this  is a  question of  fact; 
judgment calls made from the perspective of ordinary, pru‐
dent people are jury questions. We are therefore skeptical at 
the outset of the district court’s eﬀort to resolve this point as 
a matter of law. We ultimately disagree with and reverse that 
decision.  If  the  plaintiﬀ  can  prove  her  allegations  at  trial,  a 
reasonable  jury  could  find  that  “some  harm”  was  foreseea‐
ble.5 
   The plaintiﬀ’s amended complaint is unusually detailed— 
much  more  detailed  than  required  by  Federal  Rule  of  Civil 
Procedure 8.6 The amended complaint recounts how Cooper’s 
behavior escalated: from private inappropriate comments and 
touching,  to  workplace  retaliation,  to  continual  harassment 
and monitoring, and finally to public outbursts, verbal abuse, 
                                                 
5 The district court appears to have believed the issue was a question of 

law.  That  view  is  understandable.  Reasonable  foreseeability  must  be 
proved as a matter of fact on a claim to recover for negligent hiring, su‐
pervision, or retention, but reasonable foreseeability is one of the factors 
in  deciding  whether  a  defendant  has  a  duty  to  a  plaintiff,  and  duty  is 
treated as a question of law. See Simpkins, 965 N.E.2d at 1096–97. Some of 
the  plaintiff’s  theories  of  recovery,  and  the  defendants’  responses,  re‐
quired considering the latter question. But the plaintiff’s theory of negli‐
gent hiring, supervision, or retention does not. An employer’s duty to ex‐
ercise reasonable care to control his employee under certain conditions is 
well‐established in Illinois law. See, e.g., Kigin, 541 N.E.2d at 736 (“Even 
when an employee is acting outside the scope of his employment, his em‐
ployer may still have a duty to exercise reasonable care to control him … 
under certain conditions.”). 
6 Detailed complaints have become a prudent course for plaintiffs, how‐

ever, given the range of ways in which federal courts apply the new plead‐
ing standards imposed under Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Run‐
nion, 786 F.3d at 520. 
20                                                               No. 16‐1693 

and physical intimidation. Hearing such evidence, a reasona‐
ble jury could easily find that the employers could and should 
have foreseen that Cooper would take the small further step 
to violence.  
    The  defendants  and  the  district  court  emphasize  that 
Cooper  never  made  explicit  threats  and  never  physically 
harmed anyone before his fatal attack on Alisha. The district 
court’s opinion all but requires such a history to support an 
inference  of  reasonable  foreseeability.  See  Anicich,  2016  WL 
930655, at *5 (“[T]here are no allegations of a prior pattern of 
violence  from  which  it  can  be  inferred  that  Cooper’s  attack 
was reasonably foreseeable to defendants.”). We find no sup‐
port in Illinois law for such a bright‐line rule on this issue of 
fact.  Cf.  Platson,  748  N.E.2d  at  1286  (employee’s  assault  on 
plaintiﬀ was foreseeable where employer knew plaintiﬀ was 
the “object” of “inappropriate physical advances”). 
   The  defendants’  argument  also  assumes  that  none  of 
Cooper’s alleged behavior was implicitly threatening. That is 
incorrect. Anyone who saw Cooper, for example, “throwing 
and slamming items in the garden center and … parking lot 
while  screaming  obscenities,” Am.  Compl.  ¶ 39,  could  have 
easily concluded that Cooper either was dangerous because 
he had lost control of himself or was trying to frighten Alisha.7  


                                                 
7 In what might be described generously as excessive zeal by advocates, 

Grand’s brief minimizes Cooper’s behavior as “rude” and “mean to inan‐
imate  objects,”  Grand  Br.  22,  and  even  characterizes  Cooper’s  final  and 
fatal trip with Alisha as a “date.” Id. at 17. Home Depot told the district 
court  that  Cooper  had  “made  a  few  mistakes.”  See  Anicich,  2016  WL 
930655, at *4 n.5. 
No. 16‐1693                                                                         21

   Every life lost to brutality is unique, each family’s hell a 
private  one. We  do  not diminish  that truth  when  we  repeat 
that Alisha’s story is an old story that has been told too many 
times.8 Its ending is both shocking and predictable. Alisha’s 
family is entitled to try to prove its truth. 


                                                 
8 See Sabric v. Martin, No. 3:09‐2237, 2012 WL 1952197 (M.D. Penn. May 

30, 2012) (woman murdered by co‐worker who previously harassed, in‐
timidated,  isolated,  stalked,  belittled,  and  tried  to  control  her);  People  v. 
Farley,  210  P.3d  361  (Cal.  2009)  (defendant  became  obsessed  with  co‐
worker, and stalked, harassed, and threatened her for years; after she ob‐
tained a TRO, he shot eleven co‐workers, including her, killing seven of 
them); In re Civil Commitment of Martin, 661 N.W.2d 632 (Minn. App. 2003) 
(man who propositioned woman, verbally abused her, showed up to her 
workplace,  and  twice  broke  into  her  family’s  home  apprehended  while 
plotting to kill her); Carnes v. Tremco Mfg. Co., 30 S.W.3d 172 (Ky. 2000) 
(woman  harassed  then  murdered  by  a  co‐worker);  Catlett  v.  State,  962 
S.W.2d 313 (Ark. 1998) (woman killed following months of harassment by 
defendant, who repeatedly called her home and workplace, drove up and 
down her street, and left graffiti near her home and workplace calling her 
a “bitch”); State v. Zanter, 535 N.W.2d 624 (Minn. 1995) (woman sexually 
assaulted and bludgeoned to death after being harassed at work for more 
than a year); State v. Walsh, 495 N.W.2d 602 (Minn. 1993) (woman mur‐
dered by coworker after receiving harassing phone calls from him for sev‐
eral months and repeatedly discovering him on her property uninvited); 
State v. Landin, 472 N.W.2d 854 (Minn. 1991) (woman killed by co‐worker 
whose romantic advances she rebuffed, following a campaign of harass‐
ment  and  threats;  murderer  punched  a  door  at  work,  dented  victim’s 
locker, set off firecrackers near her home, made prank phone calls, and left 
threatening  notes);  State  v.  Apanovitch,  No.  49772,  1986  WL  9503  (Ohio 
App. 1986) (woman raped and murdered by painter she had hired who 
made numerous advances on her, showed up at odd times, and called her 
a “nice piece of ass”). 
 
22                                                                 No. 16‐1693 

    For these reasons, we REVERSE the judgment of the dis‐
trict  court  in  favor  of  defendants  and  REMAND  for  further 
proceedings consistent with this opinion. 




                                                 
According to the Bureau of Labor Statistics, around sixty people per year 
have been intentionally and fatally injured by their co‐workers in recent 
years.  Create  Customized  Tables,  Bureau  of  Labor  Statistics, 
https://data.bls.gov/cgi‐bin/dsrv?fw (search “All U.S.”; “Fatalities by pri‐
mary source of injury”; “Event or exposure—Homicides (Intentional in‐
jury by other person)”; and “Co‐worker or work associate of injured or ill 
worker”)  (last  visited  Mar.  21,  2017).  Those  numbers  likely  understate 
cases  like  Alisha’s  because  they  include  only  victims  engaged  in  legal 
work activities at the time of the killings. Bureau of Labor Statistics, Chap‐
ter  9:  Occupational  Safety  and  Health  Statistics,  Handbook  of  Methods  16, 
https://www.bls.gov/opub/hom/pdf/homch9.pdf.